Name: 82/805/EEC: Commission Decision of 15 November 1982 establishing that the apparatus described as 'Quanta Ray - Nd: Yag Laboratory Laser System, model DCR-1A, with Pulsed Dye Laser, model PDL-1' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  natural and applied sciences;  mechanical engineering;  electronics and electrical engineering
 Date Published: 1982-11-30

 Avis juridique important|31982D080582/805/EEC: Commission Decision of 15 November 1982 establishing that the apparatus described as 'Quanta Ray - Nd: Yag Laboratory Laser System, model DCR-1A, with Pulsed Dye Laser, model PDL-1' may not be imported free of Common Customs Tariff duties Official Journal L 338 , 30/11/1982 P. 0037 - 0037*****COMMISSION DECISION of 15 November 1982 establishing that the apparatus described as 'Quanta Ray - Nd: Yag Laboratory Laser System, model DCR-1A, with Pulsed Dye Laser, model PDL-1' may not be imported free of Common Customs Tariff duties (82/805/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 6 May 1982, Italy has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Quanta Ray - Nd: Yag Laboratory Laser System, model DCR-1A, with Pulsed Dye Laser, model PDL-1' ordered on 22 December 1980 and to be used for research in the field of photochemistry, chemical kinetics and spectroscopy in the gas phase and on surfaces, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 20 October 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a laser; Whereas its objective technical characteristics such as the interval of the spectrum and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus 'YG482' with the 'TDL III' manufactured by Quantel SA, 17, avenue de l'Atlantique, 91400 Orsay, France and to the apparatus 'HY Series' with the '2000 Dye Laser' manufactured by JK Laser Ltd, Somers Road, Rugby, Warwickshire CV22 7DG, United Kingdom, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Quanta Ray - Nd: Yag Laboratory Laser System, model DCR-1A, with Pulsed Dye Laser, model PDL-1' which is the subject of an application by Italy of 6 May 1982, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 November 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32